Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Noble Tornello Fontaine Pierce El-Bey appeals the district court’s order accepting the recommendation of the magistrate judge and denying relief on his civil complaint. We have reviewed the record and find no reversible error.1 Accordingly, we affirm for the reasons stated by the district court.2 El-Bey v. City of Greensboro, No. 1:10-cv-00291-NCT-WWD (M.D.N.C. Sept. 12, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


. We consider El-Bey's objections to the report of the magistrate judge sufficiently specific to preserve our appellate jurisdiction.


. El-Bey has filed a document entitled “Objection to Attorney Testimony,” which we have construed as a motion to strike Appel-lee's brief and to sanction Appellee's counsel. We deny El-Bey’s motion.